J-S64034-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

JASON ALEXANDER LOHR

                            Appellant                   No. 690 WDA 2014


           Appeal from the Judgment of Sentence November 7, 2013
                In the Court of Common Pleas of Butler County
             Criminal Division at No(s): CP-10-CR-0000889-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED DECEMBER 16, 2014

        Appellant, Jason Alexander Lohr, appeals from the judgment of

sentence entered in the Butler County Court of Common Pleas, following his

bench trial conviction for driving under the influence, controlled substances

(“DUI”) and the summary offenses of driving an unregistered vehicle and

careless driving.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On     January   8,   2012,    at   approximately   11:00   p.m.,   police   officers

Christopher McGee and Mike Murcko stopped Appellant, who was operating a

black Dodge Durango, after the police observed the vehicle weave in and out


____________________________________________


1
    75 Pa.C.S.A. §§ 3802(d)(2); 1301(a); 3714(a) respectively.
J-S64034-14


of its travel lane continually for approximately two miles.        After Appellant

pulled his vehicle over to the side of the road, Officer McGee confirmed that

the vehicle registration had expired.          Officer McGee then approached the

vehicle to speak with Appellant and found him very “lethargic.” The officer

also saw several prescription bottles in the vehicle. He conducted two field

sobriety tests on Appellant and found “sufficient probable cause to effect an

arrest for suspicion of driving under the influence.” After Officer McGee read

Appellant his Miranda2 warnings, Appellant admitted he had taken a

combination of prescription drugs.             Police arrested Appellant and later

transported him to the hospital for blood tests.          Forensic toxicologist Dr.

Wendy Adams later testified for the Commonwealth that Appellant’s blood

test revealed the presence of diazepam, nordiazepam, clonazepam, and

hydrocodone, medications which can cause impairment.

        On June 28, 2013, following a bench trial, the court convicted

Appellant of DUI and the summary offenses of driving an unregistered

vehicle and careless driving.        On November 7, 2013, the court sentenced

Appellant to $1,600.00 in fines, sixty hours of community service, fourteen

days of electronic monitoring, and six months of intermediate punishment.

Appellant timely filed a post-sentence motion on Monday, November 18,

2013, alleging ineffective assistance of counsel. On December 6, 2013, the

____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).



                                           -2-
J-S64034-14


court stayed the sentence and released Appellant on bail (R.O.R.) pending

the outcome of the hearing scheduled for January 10, 2014.              The court

granted Appellant’s first request for a continuance of the hearing due to

defense counsel’s illness.        The hearing was rescheduled for February 7,

2014. Upon defense request, the hearing was again continued to March 11,

2014.       On   March     3,   2014,    the   Commonwealth     requested   another

continuance because the district attorney would be on vacation.             Defense

counsel did not oppose the continuance, and the court rescheduled the

hearing for March 31, 2014. By order dated March 31, 2014, and filed April

1, 2014, the court denied the post-sentence motions by operation of law,

without ruling on the merits.         On April 30, 2014, Appellant timely filed a

notice of appeal. By order dated May 7, 2014, and filed with notice sent on

May 8, 2014, the court ordered Appellant to file a concise statement of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b), which he

timely filed on May 28, 2014.3

        Appellant raises the following issues for our review:

           DID THE TRIAL COURT ERR BY CONCLUDING THAT
           APPELLANT’S    CONTINUANCE       REQUESTS     WERE
           INSUFFICIENT UNDER PA.R.CRIM.P. 720(B)(3)(B)?
____________________________________________


3
   The Rule 1925(b) statement is stamped as filed on May 30, 2014.
Nevertheless, Rule 1925(b)(1) allows for the filing of a Rule 1925(b)
statement by mail as provided in Pa.R.A.P. 121(a). Here, Appellant’s filing is
deemed completed on May 28, 2014, the date of mailing, because Appellant
included a verifiable postal form confirming the date of mailing, in
compliance with the requirements of Pa.R.A.P. 1112(c).



                                           -3-
J-S64034-14



         DID THE TRIAL COURT ERR BY DECLINING TO ADDRESS
         APPELLANT’S CLAIM OF INEFFECTIVE ASSISTANCE OF
         COUNSEL SINCE HE WILL LIKELY COMPLETE HIS
         SENTENCE BEFORE POST-CONVICTION RELIEF CAN BE
         OFFERED?

(Appellant’s Brief at 9).

      In his first issue, Appellant argues the court should have considered

one of his continuance requests for the post-sentence motion hearing as a

motion for a 30-day extension of time pursuant to Pa.Crim.P. 720. Appellant

claims the request was implied in motion, and the court erred by not

granting his “implicit” motion.    Appellant contends the denial of his post-

sentence motion by operation of law was a consequence of this error.

Appellant concludes the order denying his post-sentence motion by

operation of law should be reversed. We disagree.

      Pennsylvania Rules of Criminal Procedure, Rule 720 provides, in

relevant part:

         Rule 720. Post-Sentence Procedures; Appeal

                                   *    *    *

         (B)     Optional Post-Sentence Motion.

          (1)    Generally.

            (a) The defendant in a court case shall have the right
            to make a post-sentence motion. All requests for relief
            from the trial court shall be stated with specificity and
            particularity, and shall be consolidated in the post-
            sentence motion, which may include:

                 (i)   a motion challenging the validity of a plea of

                                       -4-
J-S64034-14


              guilty or nolo contendere, or the denial of a motion
              to withdraw a plea of guilty or nolo contendere;

              (ii) a motion for judgment of acquittal;

              (iii) a motion in arrest of judgment;

              (iv) a motion for a new trial; and/or

              (v) a motion to modify sentence.

          (b) The defendant may file a supplemental post-
          sentence motion in the judge’s discretion as long as the
          decision on the supplemental motion can be made in
          compliance with the time limits of paragraph (B)(3).

          (c)   Issues raised before or during trial shall be
          deemed preserved for appeal whether or not the
          defendant elects to file a post-sentence motion on those
          issues.

        (2)   Trial Court Action.

          (a) Briefing Schedule. Within 10 days after a post-
          sentence motion is filed, if the judge determines that
          briefs or memoranda of law are required for a resolution
          of the motion, the judge shall schedule a date certain
          for the submission of briefs or memoranda of law by the
          defendant and the Commonwealth.

          (b) Hearing; Argument.         The judge shall also
          determine whether a hearing or argument on the
          motion is required, and if so, shall schedule a date or
          dates certain for one or both.

          (c)   Transcript. If the grounds asserted in the post-
          sentence motion do not require a transcript, neither the
          briefs nor hearing nor argument on the post-sentence
          motion shall be delayed for transcript preparation.

        (3) Time Limits for Decision on Motion. The judge shall
        not vacate sentence pending decision on the post-
        sentence motion, but shall decide the motion as provided
        in this paragraph.

                                    -5-
J-S64034-14



           (a) Except as provided in paragraph (B)(3)(b), the
           judge shall decide the post-sentence motion, including
           any supplemental motion, within 120 days of the filing
           of the motion. If the judge fails to decide the motion
           within 120 days, or to grant an extension as provided in
           paragraph (B)(3)(b), the motion shall be deemed
           denied by operation of law.

           (b) Upon motion of the defendant within the 120-day
           disposition period, for good cause shown, the judge
           may grant one 30-day extension for decision on the
           motion. If the judge fails to decide the motion within
           the 30-day extension period, the motion shall be
           deemed denied by operation of law.

Pa.R.Crim.P. 720(B)(1)-(3) (emphasis added).     “The interpretation of the

Rules of Criminal Procedure presents a question of law and therefore, …our

standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Dowling, 598 Pa. 611, 616, 959 A.2d 910, 913 (2008);

Commonwealth v. Lennon, 64 A.3d 1092, 1097 (Pa.Super. 2013).

     Instantly, Appellant’s applications for continuance were made on

preprinted forms, which were filled in by hand.         Nothing on those

applications requested or could be reasonably construed to request a 30-day

extension of the disposition period for post-sentence motions, under Rule

720(B)(3)(b).    When the last application for a continuance was filed on

March 3, 2014, and the hearing was rescheduled for March 31, 2014, it was

incumbent upon defense counsel to file a timely express request for a 30-

day extension.   Here, the 120-day disposition period under Rule 720 was

due to expire on March 19, 2014. We cannot tell from the record whether


                                   -6-
J-S64034-14


the court’s scheduling order caused the clerk of court’s failure to enter an

order on the 120th day (March 19, 2014). Nevertheless, as soon as the 120

days elapsed from the time of the filing of the post-sentence motions, and

without a proper request from Appellant to extend the disposition for

another 30 days, the motions had to be deemed denied by operation of law.

See Pa.R.Crim.P. 720(B)(3)(b); Commonwealth v. Khalil, 806 A.2d 415

(Pa.Super. 2002).    The court’s action at that point was not adjudicatory.

Thus, as presented, Appellant’s first issue lacks merit.

      In his second issue, Appellant argues he will be unable to raise his

ineffective assistance of trial counsel claims for collateral review under the

Post Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A. §§ 9542-9546, because

his sentence is short; and he will have served it before collateral relief can

be sought or obtained. Appellant submits this Court should create a system

or rule directing trial courts to grant automatic stays of short sentences and

review properly-preserved short-sentence defendants’ ineffective assistance

of counsel claims for direct appeal.    Alternatively, Appellant suggests the

trial courts should stay his short sentence so he has a chance to pursue his

ineffectiveness of counsel claims under the PCRA. Appellant concludes his

case presents an extraordinary situation that allows him to raise his

ineffective assistance of counsel claims on this direct appeal.   We cannot

agree with these contentions.

      Primarily, “when ineffectiveness claims are raised in a post-sentence


                                     -7-
J-S64034-14


motion, the trial court fails to hold an evidentiary hearing, and the motion is

denied by operation of law, [Commonwealth v. Grant, 572 Pa. 48, 813

A.2d 726 (2002)] requires that the ineffectiveness claims be deferred to a

collateral proceeding.”    Commonwealth v. Crosby, 844 A.2d 1271, 1272

(Pa.Super. 2004).         The Pennsylvania Supreme Court recognized two

exceptions to the Grant rule, both of which fall within the discretion of the

trial court:

          First, we appreciate that there may be extraordinary
          circumstances where a discrete claim (or claims) of trial
          counsel ineffectiveness is apparent from the record and
          meritorious to the extent that immediate consideration
          best serves the interests of justice; and we hold that trial
          courts retain their discretion to entertain such claims.

          Second, with respect to other cases and claims, …we
          repose discretion in the trial courts to entertain such
          claims, but only if (1) there is good cause shown,1 and (2)
          the unitary review so indulged is preceded by the
          defendant’s knowing and express waiver of his entitlement
          to seek PCRA review from his conviction and sentence,
          including an express recognition that the waiver subjects
          further collateral review to the time and serial petition
          restrictions of the PCRA.2 In other words, we adopt a
          paradigm whereby unitary review may be available in such
          cases only to the extent that it advances (and exhausts)
          PCRA review in time; unlike the [Commonwealth v.
          Bomar, 573 Pa. 426, 826 A.2d 831 (2003)] exception,
          unitary review would not be made available as an
          accelerated, extra round of collateral attack as of right.
          See Part III(C)(2).       This exception follows from the
          suggestions of prior Court majorities respecting review of
          prolix claims, if accompanied by a waiver of PCRA review.
          See Commonwealth v. Wright, 599 Pa. 270, [320,] 961
          A.2d 119, 148 n. 22 (2008); Commonwealth v. Liston,
          602 Pa. 10, [20-30,] 977 A.2d 1089, 1095–1101 (2009)
          (Castille, C.J., concurring, joined by Saylor and Eakin, JJ.).


                                      -8-
J-S64034-14


             1
               As will be explained in Part III(C)(2) infra, in short
             sentence cases the trial court’s assessment of good
             cause should pay particular attention to the length of
             the sentence imposed and the effect the length of
             the sentence will have on the defendant’s realistic
             prospect to be able to avail himself of collateral
             review under the PCRA.
             2
                Unitary review describes the defendant’s ability to
             pursue both preserved direct review claims and
             collateral claims of trial counsel ineffectiveness on
             post-sentence motions and direct appeal, and could
             aptly describe both exceptions we recognize today.
             However, for purposes of this appeal, we intend the
             term only to describe the second exception, i.e., that
             hybrid review which would encompass full-blown
             litigation of collateral claims (including non-record-
             based claims).

Commonwealth v. Holmes, 621 Pa. 595, 598-99, 79 A.3d 562, 563-64

(2013).

      Instantly, Appellant raised three ineffective assistance of counsel

claims in his post-sentence motions, which he filed on November 18, 2013.

By order filed April 1, 2014, the court denied the post-sentence motion by

operation of law      as exceeding     the   120-day limit    under     Rule   720.

Nevertheless, in its opinion, the court stated:

          This [c]ourt has determined, in its discretion, that neither
          exception applies to the case at hand.              Although
          [Appellant’s] Post-Sentence Motions pleading at paragraph
          numbered 13 (thirteen) states…, “[Appellant] waives later
          collateral review in order to have his ineffective assistance
          claim addressed on direct appeal,” [Appellant] has
          presented no evidence to support his claims of ineffective
          assistance of counsel.

(Trial Court Opinion, filed June 23, 2014, at 2). The record demonstrates



                                      -9-
J-S64034-14


that Appellant’s post-sentence motions, filed on his behalf by current

counsel,    included    the    following       allegations   regarding   trial   counsel’s

assistance:

           6. In this case, trial counsel did not consult an expert to
              determine whether Defendant’s use of the prescribed
              medications [was] likely to render him incapable of safe
              driving.

                                       *       *    *

              (b)    Witness Wendy Adams testified that the effect
                     that the prescription medications would have on a
                     subject depends on that individual’s level of
                     tolerance.

              (c)    There was no testimony about Defendant’s level
                     of tolerance to the medications he consumed.

              (d)    Trial counsel rendered ineffectiveness by failing to
                     consult an expert witness about Defendant’s
                     ability to safely operate a motor vehicle after
                     consuming prescription drugs.

              (e)    Trial counsel also rendered ineffective assistance
                     by failing to call a witness to testify to
                     Defendant’s level of tolerance to the prescription
                     medications.

           7. Trial counsel also rendered ineffective assistance by
              failing to attempt an involuntary intoxication defense to
              the charge of DUI.[4]

                                       *       *    *


____________________________________________


4
  Under Pennsylvania law the issue of whether involuntary intoxication is
available as a defense to DUI remains unclear. See Commonwealth v.
Smith, 831 A.2d 636 (Pa.Super. 2003).



                                           - 10 -
J-S64034-14


            (b)   Trial counsel did not explore the possibility of this
                  defense with Defendant.

            (c)   Trial counsel did not present this defense at trial.

            (d)   As the defense was a potential route to an
                  acquittal, Defendant was prejudiced by Trial
                  counsel’s inaction.

         8. Trial counsel rendered ineffective assistance by failing
            to object to a statement made in the Commonwealth’s
            closing argument that contradicted the testimony
            offered by the expert witness.

            (a)   In its closing argument, the Commonwealth
                  stated, “I would point out to the court the
                  hydrocodone free result where it says he had 25
                  nanograms per milliliter in his blood, if you look at
                  paragraph 6 on page 3 of 7-amino of the report,
                  Your Honor, that level is above the peak serum
                  level for that medication if it’s being taken
                  properly. So we do have a result that is higher
                  than the therapeutic level.” N.T., at 51.

            (b)   Witness Wendy Adams specifically testified that
                  the “hydrocodone is also consistent” with
                  therapeutic use. N.T., at 30.

            (c)   There is no testimony, expert or otherwise,
                  stating that any of the medications in defendant’s
                  system were outside of the therapeutic range.

            (d)   Trial Counsel did not object to this statement.

            (e)   Defendant was prejudiced by this inaccurate
                  representation of his use of hydrocodone.

                                   *    *     *

(Post-Sentence Motions, filed 11/18/13, at unnumbered 3-5).               At ¶13,

Appellant also attempted to exercise a preliminary waiver of his right to

collateral review so he could have his ineffective assistance of counsel claims

                                     - 11 -
J-S64034-14


reviewed immediately.   (Id. at unnumbered 6).     The court deemed these

allegations of trial counsel’s ineffectiveness “mere assertions” without

“proof” or “evidence to support his claims.” (See Trial Court Opinion at 2.)

The court also said Appellant’s claims of trial counsel ineffectiveness met

neither Holmes exception. See id. Finally, the court stated: “This [c]ourt

has conducted a comprehensive inquiry in this matter and a review of the

record and testimony will show no abuse of discretion or error of law.” (See

id.)

       On this record, we are not in a position to review Appellant’s

ineffective assistance of counsel claims. Here, the court denied Appellant’s

post-sentence motions by operation of law, which the court had to do,

absent a proper motion for a 30-day extension of time under Rule

720(B)(3)(b). The last application for a continuance had pushed the hearing

date for the disposition of the post-sentence motions beyond the 120-day

deadline. Current defense counsel did not oppose that application. Counsel

should have been alert to the 120-day deadline and either opposed

rescheduling the hearing or asked for a 30-day extension under Rule 720.

Absent these precautions, we have no record of any hearing conducted on

Appellant’s issues or a waiver colloquy regarding his PCRA rights.      The

court’s opinion rejecting Appellant’s claims of ineffective assistance of

counsel as mere assertions, without analysis, is likewise insufficient for

immediate review.     Under these circumstances, we conclude the best


                                   - 12 -
J-S64034-14


resolution of this case is to dismiss Appellant’s ineffectiveness of counsel

claims without prejudice, so Appellant can raise them in a timely filed PCRA

petition.5 Accordingly, we affirm Appellant’s judgment of sentence.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2014




____________________________________________


5
  Appellant can choose to file a PCRA petition expeditiously, given his short-
term sentence, and raise his ineffective assistance of counsel claims in that
petition. Appellant might want to include in his PCRA petition an ineffective
assistance of post-sentence motion/current counsel for allowing the time to
decide the post-sentence motion to slip away without filing a proper motion
for an extension of time under Rule 720(b)(3)(b). Appellant can also ask
the court to continue the stay of Appellant’s sentence pending PCRA review.



                                          - 13 -